 FLIGHT SAFETY, INC.FlightSafety,Inc.andLocal 1430,InternationalBrotherhood of ElectricalWorkers,AFL-CIO.Cases 29-CA-2204 and 29-RC-1539May 30, 1972DECISION, ORDER, AND DIRECTIONOF SECOND ELECTION223containing the names and addresses of all the eligible voters, must be filedby, the Employer with the Regional Director for Region 29within 7 daysafter the date of issuance of the Notice of Second Electionby theRegionalDirector The Regional Director shall make the list available to all parties tothe electionNo extension of time to file this list shall be granted by theRegional Director except in extraordinary circumstances Failureto complywith this requirement shall be grounds for setting aside the electionwhenever proper objections are filedTRIAL EXAMINER'S DECISIONBY CHAIRMANMILLER AND MEMBERS JENKINSAND PENELLOOn January 4, 1972, Trial Examiner Samuel M.Singer issued the attached Decision in this consoli-datedproceeding.Thereafter,Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions' and to adopt hisrecommended Order.2 Accordingly, we shall sustaintheUnion's objections in Case 29-RC-1539, setaside the election conducted on November 30, 1970,and direct a new election be held.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the election previously conducted herein onNovember 30, 1970, be, and it herebyis, set aside.[DirectionofSecondElection3omitted frompublication.]iIn affirming the Trial Examiner's 8(a)(1) conclusions,we do not, nordid he,relyon Supervisor Gems'August 12 questioning of employeesPodolsky,Carfi,and Borace,which took place before the filing of therepresentation petition onAugust 14However, we do rely on the substanceof these conversations to the extent that Gems admitted that he spoke to sixor seven unit employees 2 or 3 days after August 12 and that the substanceof the conversations was "essentially"the same as his conversations onAugust 12West Texas Equipment Company,142 NLRB 13582The Respondent has excepted to certain credibility findings made bythe Tnal Examiner It is the Board's established policy not to overrule aTrialExaminer'sresolutionswith respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products,Inc,91 NLRB 544,enfd 188 F 2d362 (C A 3)We have carefully examined the record andfind no basis for reversing his findingsRespondent's request for oral argument is hereby denied as the record,the exceptions,and brief adequately present the issues and positions of theparties3 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB1236,N L.R B v Wyman-Gordon Co,394 U.S759Accordingly,itishereby directed that an election eligibility list,SAMUELM. SINGER,Trial Examiner:Thisconsolidatedproceeding'was tried before me in Brooklyn,New York,onOctober4-6, 1971,with all parties participatingthroughout and affordedfullopportunityto adducetestimonial and documentary proof,cross-examine,argue,and submit briefs. Subsequent to the trial and after timeextensions on application,a brief was received fromRespondent on November22, 1971,which,together withthe record as made at the trial,has been carefullyconsidered.The complaint alleges and the answer denies thatRespondentCompanyviolated Section 8(a)(1) of the Actthrough interference,restraint,and coercion.Also allegedin the complaint is that Respondent unlawfully refused tobargain in violation of Section 8(a)(5) of the Act. Since theoutcome of November30, 1970,Board-conducted repre-sentation election hinges upon resolution of related issuesin the complaint proceeding,the representation case (Case29-RC-1539)was consolidated for a hearing with thecomplaint case by an order of the Regional Director datedFebruary 25, 1971,and transferred and continued beforethe Board in accordance with applicable provisions of theBoard's rules and regulations.The instant proceeding thusencompassesbothof those cases.Upon the entire record2 and my observation of thetestimonialdemeanor of the witnesses,Imake thefollowing:FINDINGSAND CONCLUSION-'1.BUSINESS OF RESPONDENT;LABOR OI .'ANIZATIONINVOLVEDRespondentCompany, a New York corporation withprincipalofficeand place of businessatLaGuardiaAirport inthe BoroughofQueens, New York City, isengaged in the business of training pilots, servicing andfueling aircraft,and operating an air taxiservice to carrypassengers and freight between,as well as within,variousStates. It engages in similartypesof service inFlorida andCalifornia, but only the LaGuardia Airport Terminal ishere involved. During thepast representativeyear,Re-spondentderived gross revenues in excessof $500,000, over$50,000of which were from servicesperformed for theArmed Servicesand other agenciesof the United StatesGovernment,and for major airlines, each of which is aninstrumentality of commerce having a gross revenue inexcessof $50,000 from interstate operations.iin Case 29-CA-2204,the complaint of February 25, 1971,resultedfrom a charge filed on December 3, 1970.In Case 29-RC-1539, an electionwith uncertain outcome in view of objections filed by Petitioner Union washeld under Board auspices on November 30, 19702Transcript correctedby myorder on notice dated December 9, 1971197 NLRB No. 40 224DECISIONSOF NATIONALLABOR RELATIONS BOARDI find that at all material times Respondent has been andisan employer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act; that the Union(Charging Party) has at all times been and is a labororganization within the meaning of Section 2(5) of the Act;and that jurisdiction is properly asserted in this proceeding.II.THE UNFAIR LABOR PRACTICESA.The Facts1.The organizational dnve and Union'selection lossRespondent employs approximately 400 employees at itsnine training centers throughout the country, of whomabout 80 are employed at LaGuardia Airport asmainte-nance men (the "simulator electronic technicians" hereinvolved), flight instructors, clericals, etc. Albert Ueltschihas been president of the Company since it was organizedin 1951. Bruce Whitman is executive vice president andJack Lerch is vice president in charge of simulationsystems at all Company installations. Joseph Gems is thedirector of maintenance and assigns work to some 16simulator electronic technicians here involved, reportingdirectly to Lerch.Dissatisfiedwithworking conditions, particularly a"wage freeze" effective on April 14, 1970(infra,fn. 7),about a dozen simulator technicians designated employeeBorace in July 1970,3 to contact the Union for "advice"and assistance. On July 27, Borace and another employee(Carfi)met in the latter's home with UnionBusinessRepresentativeDonovan. After discussing their "prob-lems,"Donovan asked the two to sign union cards,explaining that the purpose of the cards was to show thatthey were "joining the union" and that after a majority ofthe technicians signed such cards, to represent the men andobtain recognition from the Company. Borace and Carfisigned the cards and received more cards to distributeamong the technicians. By August 11, 14, or 15 employeeshad signed "Application for Membership" cards authoriz-ing the Union "to negotiate and conclude" a collectiveagreement on their behalf.4On August 11, Union Representatives Donovan andMaude went to Respondent's premises. After identifyingthemselves,Maude informed Company President Ueltschiand Vice PresidentWhitman that they represented amajority of the simulator technicians, displayed 14 or 15authorization cards, and requested recognition. Ueltschiand Whitman glanced at the cards and Ueltschi, professing"complete surprise," rejected the recognition request .5Ueltschi, however, agreed to meet with the Unionagain onAugust 14, hoping to consult with his attorney in the3Unless otherwise indicated, all dates are 1970.4Based primarily on the testimony of employee Borace as corroboratedby Carfi,Donovan, and Union Business Manager Maude In addition toBorace and Carfi, General Counsel produced I I employees who testifiedthat they signed authorization cards, altogether 14 cards were received inevidence.5Ueltschi testified credibly that this was "the first time" he had heard ofthe organizational dnve No union dnve had ever before been conducted atRespondent's premises6Findings in the above paragraph are based on the composite creditedtestimony of Ueltschi, Whitman, and Donovaninterim.On August 13, he sent the Union a telegramcancelling the meeting,stating that Respondent had a"good faith doubt of the validity" of the Union'srepresentation claim, asserting that involved was (amongother things) the question of appropriate "bargainingunits" and "the employees includable" in the units, andsuggesting that the representation issue "be resolvedthrough the procedures of the National Labor RelationsBoard." The next day (August 14), the Union filed itspetition for an election.6In the election held on November 30, 8 of the 16 eligiblesimulator electronic technicians voted for and 8 votedagainst the Union. On December 3, the Union filed itsobjections to the election. As already noted, after findingthat the objections were similar to the charges in the unfairlabor practice charges, the Regional Director on February25 consolidated the two proceedings.B.Alleged Company Interference, Restraint, andCoercion during the Organizational Drive1.The August12management meetingOn August 12 (the day after Union RepresentativesDonovan and Maude requested recognition), CompanyPresidentUeltschimet with his attorney (Frank) for"guidance." Also present were Vice President WhitmanandMaintenanceDirectorGems-the latter becauseLerch (Gems' superior and vice president in charge ofsimulator maintenance)was on vacation. Ueltschi reportedthe Union's recognition request and asked Gems what heknew of the "problems" that led to the organizationaldrive. According to Gems, Ueltschi said, "You know, if aunion is coming in here there must be some reason for it.What problems do we have?" Gems explained that he hadbeen away from the plant on an extended bu: _iess trip andvacation until some 2 weeks before, but k- , v that certain"economic" problems had been raised by he technicians,including the wage freeze instituted in April 1970,7hospitalization, vacation benefits, and free parking, notingthese subjects on a pad as they were being discussed.Ueltschi asked Gems to talk to the men "to find out whatthe problems were within the department" and reportback.8 Gems said that he "would do [his] best to secure thenecessary information concerning the problems." Compa-ny Attorney Frank gave the group "a list of do's anddon'ts," instructing the company representatives not tomake any promises or threats or any inquiry into thesubject of union membership or-support.2.Supervisor Gems' employee interviewsAround noonon the sameday (Wednesday, December7Ueltschi issued a memorandum on April 14 to"allmanagers anddepartment heads" at all company facilities explaining that inorder to haltthe continued downward profit trend, wage increases "shall be held inabeyance until we can get through this crisis." Respondent had customarilyreviewed records and granted wage increases on employment dateanniversariesThe wage freeze was ultimatelylifted inApril 1971.8According to Vice President Whitman, "Ueltschi indicated to [Gems]that, perhaps[Gems ] should go back down to his office and report back tous with an idea of what the situation was with respect to what feelings thepeople might have about different problem areas." FLIGHT SAFETY, INC.22512), just after leaving his meeting with Ueltschi, SupervisorGems spoke to Carfi and Podolsky, two union leaders atthe terminal .9 Gems testified that he told the two he haddust come from a company meeting and that Ueltschiwanted him "to find out what problems there were whichcould . . . precipitate" the organizational drive; that ifthose problems were of "sufficient magnitude," Ueltschiwould "sit down and discuss" them with the men; thatalthough he was particularly interested in "any newproblems," the two employees raised "long-standing"complaints-including the wage freeze ("the number oneitem"),which "had been the subject of discussion .. .from the day" it was announced; hospitalization, which theCompany already "had investigated . . . at great length";and others such as free parking. According to Gems,"[t ]here was a lot of give and take in the conversation" thatlasted 45 or 60 minutes, but he promised no "improve-ments"; on the contrary, he said that if anything were to bedone regarding the wage freeze and hospitalization, itwould be done on a nationwide basis for all of Respon-dent's employees at all installations, which would be toocostly. Further, according to Gems, he told the men that hedid not "want to know" why they joined the Union(explaining at the hearing that "I didn't want to hurtanybody"). Although he assured them that no "disciplinaryaction"would be taken against prounion employees, headmitted telling them that "it would probably be easier todeal with Mr. Ueltschi if a union had not been interjectedbetween us, a third party had not been interjected betweenus." (In a prehearing affidavit Gems also stated that hetold employee Carfi that although he "could not make anypromises . . . the Company could not make any effort tosolve these problems without first finding out what theywere").Gems also admitted that he spoke to six or sevenother simulator technicians in "the next two or threedays," 10 "having tried to get everybody" although contactwith "the midnight people was difficult" and that thesubstance of the conversations was "essentially" the same.However, he could not give "the specific details of eachconversation," the dates, or the specific employees in-volved.Gems subsequently reported to Ueltschi that themen were "unhappy" about various matters, including thewage freeze, medical coverage, and parking.The testimony of employees Carfi and Podolsky differsin several essential respects. Both testified that Gems saidhe had dust come from Ueltschi's office and that he wasauthorized to speak for him and find out their "griev-ances"; that with a pad in hand listing various benefits(wage freeze, hospitalization, free parking, etc.),Gemsasked which benefits they were "interested in" or "wantedmost";11 that they "would" or "probably" could get morebenefits from Mr. Ueltschi if they "kept the Union out"and dealt directly with Ueltschi; that Gems wanted the9The dateis based on Gems' credited testimony.Carfi and Podolskywere uncertain as to the date, surmising it had beenon a Thursday orFriday (August 13 or 14)10Ata later point he stated, "it could be [that he held these talks on thethird day, i.e., 3 days after August 12]but I don't think it was." Still later, hetestifiedthat he couldnot fix the dates"with any great exactness."tiWhile claiming that the pad listed benefits which he had noted in hismeetingwith Ueltschi, Gemstestified that he had also added to this listother benefits mentionedby employees12Carfi testified that UnionRepresentative Maude had advised him thatmen to get together and talk the matter over and then meetwithUeltschi;and that when told (by Carfi) that he"shouldn't be talking to us like this" since "it could be anunfair labor practice," Gems said that the Company'sattorney had assured Ueltschi that "it was okay to speak"to the men.12 Podolsky admitted that he and otheremployees had discussed various problems with supervi-sors, particularly the wage freeze, prior to the advent of theUnion, and that he was aware of a prior company studyregarding introduction of hospitalization benefits. Carfiadmitted that Gems said that no "disciplinary action"would be taken against anyone for joining the Union andthatUeltschi "thought we could do better without theUnion."Later on the same day (August 12), employee Borace,who witnessed Gems' conversation with Carfi and Podol-sky,13 asked Carfi "what was happening." After Carfidescribed his conversation, Borace told Gems that he talkwithCarfiand Podolsky "could be an unfair laborpractice." Gems said he was "authorized" by the Compa-ny's attorney "to say what he said." According to Borace,Gems said that Ueltschi had remarked that it would be "alot easier to deal without a union than with a union, andthatwe should really think twice about what we aredoing." Gems did not specifically deny making this remarkbut recalled "briefly relating" to Borace what he told Carfiand Podolsky and telling Borace essentially what he hadtold those two men.Based on all the foregoing and my observation of thecomparative demeanor of the witnesses,I credit the versionof the incidents as given by Carfi and Podolsky where thatversion conflicts with Gems', except to the extent alreadyindicated (fn. 9). The testimony of these two employees ismutually corroborative and also jibes on at least onecritical point (favored treatment of employees if they dealtdirectlywithRespondent rather than through a union)with that of employee Borace. Some of Gems' testimony-as, for example, the use he made of the pad as he spoketo the employees-was vague and confusing. So was histestimony as to the identity and contents of his talks withemployees other than Carfi, Podolsky, and Borace (and thedates he talked with them). Gems impressed me as anindividualwho as a 'loyal member of the managerialhierachy was anxious to testify in a manner he regarded tobe in the best interest of his Employer.3.The August 31 company letter to employeesOn August 31, Respondent mailed its LaGuardia Airportterminal employees a letter from Company PresidentUeltschi commenting on the Company's rejection of theUnion's recognition claim. The letter stated that designat-it,,g theUnion as representative "would mean that [the"if the Company tries to offer us anything ... that [this]was an unfairlabor practice"In his prehearing affidavit,Gems admittedthat Carft hadraised the question of legality and that he (Gems)had respondedas CarfitestifiedGems' affidavit also adds, "I believe I did tell the employees thatMr. Ueltschi suggested this to me.Ibelieve the meeting was my suggestion "13As previouslynoted(fn. 9), I credit Gems testimony as to the date ofhis conversation with Carfi and Podolsky.Gems was not,however, asdefinitiveas to when he spoke with Borace,indicating on directexamination that he did not know"when it took place"and on cross-examination that at took place the next day, August 13 226DECISIONSOF NATIONALLABOR RELATIONS BOARDtechnicians]have turned over to that union their right tospeak for themselves-something I do not believe"; that ifthe Unioncamein the Company's "open door policy" andability to communicate directly with employees would bejeopardized and "complicated to the employees' detriment,since union outsiders would not be intimatelyfamiliar withcompany-employee relations"; that "questionsof wagesand benefits . . . can be settledinamanner moreadvantageous to our employees on an individual basis,based on merit, rather than on the basis of a laborcontract" and that it is "well known from a reading of thedaily newspaper that belonging to a union can involve theloss of income due to strikes, the requirement to serve onpicket lines, and to union fines, dues and otherassess-ments."The letter also pointed to past company benefits,including Respondent's practice of permitting employeesto taketimeoff for personal reasons without loss of pay, itspolicy of refraining from laying off employees even intimes of "financial difficulties," its training and promotion-al policies, and its fair treatment of employees "on thebasis of merit." Ueltschi declared that "it is our firmintention to oppose this union by every proper and legalmeans" and that union employees will not receive bettertreatment than nonunion employees. Referring to theCompany's prior (April 14, 1970) wage freeze(supra,In. 7),Ueltschi emphasized that it had been applied toallcompany employees and that it would be lifted "oncefinancialdifficultieshave passed," pointing to suchpossibility in the immediate future in view of governmentalstatisticsindicating that "the economy is on an uptrend"He also assured the employees that he "will be delighted toinform [them] when the Company's margin of profitpermits the normal wage increases and improved fringebenefits such as additional life and medicalinsurance,etc."; and appealed to them to "join me in opposing thebeginnings of unionism at Flight Safety."4.The October 21 employer-employee meetingOn October 21, at about 11 p.m. (between the afternoonand night shift change), Ueltschi called together the eightor ten employees he could reach and spoke to them for 60to 90 minutes. He talked informally, from notes, but alsoanswered employee questions.No other managementrepresentativewas present. Ueltschi stated that he hadbeen unaware of "any complaints from anybody .. .thought everything was going along smoothly, and all of asudden he found out there was turmoil . . . and he wantedto see what he could do to help without bringing in anoutside party" since he would "rather deal with [theemployees] and [their] problems." Ueltschi recounted thehistory and growth of the Company, referred to his "opendoor" policy under which any employee could discuss hisproblem with management, and (according to employeeMerrill's credited testimony) stated that he "likes to have ai4Findings in the above and succeeding paragraph dealing withUeltschi'smeetings are based largely on the testimonyofMerrill-anemployee not closely identified with the Union (in contrast,for example, toCarfi and Podolsky) Memll impressedme as an honest,frank,and crediblewitnessHis testimonyis in largepart corroborated by otheremployees(Carfi,Borace,Eckel, and Podolsky) as well as by Ueltschii5While Podolsky on direct examination testifiedthat he"believe[d]"close-knit organization with his workers and deal withthem individually."Merrill also testified credibly that"Everybody seemed to have their own problem and theywould bring up and ask what [Ueltschi ] could do about it."Among these, were the wage freeze, hospitalization, shiftdifferential, better vacations, and free parking. Carfi andother employees testified that Ueltschi replied that he"hoped things would get better for the Company in thefuture and that he couldn't grant any immediate changesdue to the financial position the Company was in at thattime" and, accordingly, that he "couldn't promise any-thing." However, he indicated that "if things get better inthe future he could see what he could do" for them.According toUeltschi,he told the men that "theindications were that corporate business was beginning topick up, and we hoped that as soon as we got ourselvesback on our feet again that we would resume what we hadbeen doing . . . through [out] the history of the Compa-ny."He also indicated that whatever changes were madewould be for all employees, since "it would be unfair, forme to do something for a group of 15 or 20 people (i.e., thesimulator technicians) and not do it for the other 380people." 145.The Noverhber 23 employer-employee meetingUeltschi again addressed employees on November 23.Present were 10 or 12 men and Company Vice PresidentsWhitman and T "rch and Supervisor Gems. Ueltschi dwelt"basically" oi_-e same themeas on October 21, andanswered employee questions regarding benefitsin similarvein. In addition to stating that he could not grant benefitsbecauseof the financialposition of the Company, Ueltschiadded that the pendency of the representation proceedingprecluded it. According to Merrill's credited testimony,however, Ueltschi also said that "He'd do what he could tohelp us. He couldn't say he'd do anything because it wouldbe an unfair labor practice, but he did bring up the factthat he didn't want a union in, and that we would be betteroff dealing with him personally than to have to go through-a representative." SupervisorGems recalledUeltschisaying that "he hoped that in the future when things werebetter . . . he could takesome. . . sort of action,providing . . . he wasn't reallystrained."Vice PresidentLerch quoted him as saying that "as the companyearningspermitted in the future he would always look to improvingbenefitsfor his employees."15 Borace testifiedcredibly thatUeltschi said he "didn'twant an outsideparty coming andtellinghim what to do,tellinghimhow to run hisbusiness."According to Ueltschi,he said"I would ratherwork with our employees,becauseIam an employeemyself, than havea union,"disavowinga statementattributed to him by employee Carfi that he "would ratherUeltschi stated that the men "would probably get more benefits than if wedealtwith the Union,"it is apparent from his cross-examination that hisrecollection on this point was hazy and I do not credit this aspect of histestimonyThus,Podolsky later testified that Ueltschi "mighthave said youcan get more"He did recall Ueltschi saying that"itwould be better" forthe employees as well as Company if the latter dealt"directly"withemployees rather than the Union FLIGHT SAFETY, INC.bargainwith the employees directly than through aunion." 16 Further, according the Ueltschi, although he toldthe men he "hoped that they voted against the union," heassured them there would be "no reprisals" if the Unionwon. Vice President Whitman, who spoke briefly at themeeting, testified that he asked the men "for a vote ofconfidence in the election which was a week away." Carfiquoted him as saying that the vote will indicate whether themen "were with them [the Company] or against them."According to Merrill and Eckel, Whitman echoed Ueltschi'sstatements that Respondent would rather "deal" directlywith the employees than with the Union.6.The November 25 company letter; CompanyVice President Lerch's alleged promise of benefitsOn Wednesday, November 25, (5 days before thescheduled Board election), Company Vice President Lerchhanded to each simulator technician a letter signed byCompany President Ueltschi, stating that this was his "lastopportunity to communicate" with them before theMonday election; that the "election campaign had openedmy eyes to problems . . . and I have benefited by thatexperience"; that as the employees knew, management was"opposed to unionization" and it "honestly believe[d ] thatour problems can best be resolved without a union"; andthathe urged the men "to vote against an outsideorganizationbecoming involved in our relationship."According to Lerch, Ueltschi asked him to "personallytry to hand" out the letters "to insure" that they were notdelayed by mailing over the Thanksgiving holiday weekend"so thateachof the men could reflect upon that prior to hiscasting a vote the following Monday." Podolsky testifiedthat after being sent to Lerch's office by Supervisor Gems,Lerch handed him the letter stating that the Company"would appreciate a no vote .. . [and] that we would begetting in the future [a] shift differential," i.e., premiumpay for afternoon and midnight shift work.17 On cross-examination Podolsky admitted that Lerch did not indicatewhen the men would be getting the increased differential,nor that the benefit in any way depended on the outcomeof the election. Lerch denied telling Podolsky that he andother technicianswould be getting the higher shiftdifferential, but admitted discussing with him "several ofthe benefit circumstances . . . that were at that moment... prevailing as an issue," such shift differentials andvacation increases with which he should be "principallyconcerned" rather than with such "incidentals like park-ing."Although not entirely free from doubt, I am inclined tocredit Lerch's version of the incident. It appears that of allwitnesses called only Podolsky testified as to,any promiseby Lerch while handing out the letters. Of the twoemployees specifically questioned on this point, one (LaPera) recalled that the conversation "more or less"16 In its brief, Respondent stresses that Ueltschi's denial that he used theterm "bargain" is supported by General Counsel employee witnesses as wellas by testimony of company officials According to Respondent, "Ueltschtmerely said he would rather deal with the employees directly than through aunion " Although I credit the testimony that Ueltschi used the term "deal"rather than "bargain," I see no legal or practical significance in the use ofone term as opposed to the other A bargaining representative "deals" or"bargains" on behalf of unit employees Indeed, the statute (Sec. 2(5))227involved "the Company's feelings on the Union," but thatbenefitswere not discussed. The other, Carfi (a devoutunion proponent), testified that in handing him the letter,Lerch told him "to wait until I left the premises beforeopening it and reading it." No reason appears whyPodolsky alone should have been singled out for promisingthe shift differentials.B.Conclusions1:The alleged 8(a)(1) violationsThe complaint alleges that Respondent through itsofficials,includingCompany President Ueltschi andSupervisor (MaintenanceDirector)Gems, interrogatedemployees concerning their union membership and activi-ties;threatened employees with reprisals if they remainedmembers or assisted the Union; and offered or promisedemployees increased wages and improved working condi-tions in order to discourage union membership andactivity. It is clear, and I find, that there is no reliablecredible evidence supporting the first two allegations. Thesole remainingissue iswhether Respondent, particularlythrough Company President Ueltschi's letters and speechesto employees and Supervisor Gems' employee interviewsconcerning grievances and benefits-dunng the organiza-tion drive and after the Union's recognition demand-in-terfered, restrained, and coerced employees within themeaning of Section 8(a)(1) of the Act. For reasons to bestated, I find that they did.The applicable legal principles were thus stated by theCourt inN.L.R.B. v. Tom Wood Pontiac, Inc.,447 F.2d 383,384 (C.A. 7), enfg. 179 NLRB 581:There is nothing violative of the Act in a Company'sholding of meetings to determine employee grievancesso long as "the discussions avoided any attempt by theCompany to imply promises of benefit if the union wasdefeated." [Citing cases] . . . However, an 8(a)(I)violation is committed if the solicitation of employeegrievances is "accompanied by an express or impliedpromise of benefits specifically aimed at interferingwith, restraining, and coercing employees in theirorganizational effort" [citing cases], or if the surveyincludes inquiries concerning the employees' unioninterests [citingcases]."Elaborating on these principles, Chairman Miller in hisconcurring opinion inRaytheon Company,188 NLRB No.42, stated:When an employer who has not previously had apractice of regularly soliciting employee complaintssuddenly embarks upon such a course during anelection campaign, there is a strong inference that he is,ineffect,promising to correct any inequities hediscoversas a resultof his inquiries, and impliedlyurging on his employees that the combined program ofdefinesthe term "labororganization"as one "which exists forthe purpose,inwhole orpart,ofdealingwithemployersconcerning grievanceswagesor conditionsof work " (Emphasis supplied )17Podolskytestified thata $25 monthlyshiftdifferentialalreadyprevailed and that Lerch really said "we would be getting agreater shiftdifferential."A higherdifferential was subsequently put intoeffect in April1971. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDinquiry and correction will make collective actionunnecessary.His refusal to commit himself to whatcorrective action he will take . . . [does] not cure thisevil,and indeed may even heighten the employees'anticipation of good things to come if only the electioncan remove the unwanted union from the picture.It is true . . . that there is nothing illegalper seinemployer solicitation of grievances. Neither, obviously,isthereanything illegalper seinan employer'simproving the lot of his employees . . . But when thetiming of either is such as to coincide with theorigination of employee union activity then, absentaffirmative showing of some legitimate business reasonfor the timing, it is not unreasonable to draw theinference of improper motivation and improper inter-ference with employee freedom of choice.18InReliance Electric Company,191 NLRB No. 1, the Boardadopted Chairman Miller's views in the following succinctlanguage:Where, as here, an employer, who has not previouslyhad a practice of soliciting employee grievances orcomplaints, adopts such a course when unions engageinorganizationalcampaigns seeking to representemployees, we think there is a compelling inferencethathe is implicitly promising to correct thoseinequities he discovers as a result of his inquiries andlikewise urging on his employees that the combinedprogram of inquiry and correction will make unionrepresentation unnecessary.In issue here, therefore, is whether Respondent's conductfalls within the above-stated principles.The record established that, dissatisfied with wages andworking conditions, Respondent's simulator technicianssought assistance from the Union. By August 11, the dateof the Union's recognition demand, at least 14 of the 16technicians had signed union cards plainly and unequivo-cally authorizing the Union to represent them and "tonegotiate and conclude" a collective agreement on theirbehalf.The next day (August 12), Company PresidentUeltschi asked Gems, the employees' supervisor, what heknew of the problems prompting the organizational drive,explaining, "you know, if a union is coming in here theremust be some reason for it." Gems mentioned the previousAprilwage freeze and hospitalization which were ofparticular employee concern, as well as other benefits suchas vacations and parking. Ueltschi directed Gems to talk tothemen "to find out what the problems were within thedepartment" and to report back. Gems complied and onthat same day (as well as on the following 2 or 3 days) tried"to find out what problems there were which could .. .precipitate" the organizational drive. He first spoke toemployees Carfi and Podolsky, two leaders of the unionmovement, apprising them of his mission as emissary of theCompany president. Although he assured them that he wasnot interested "why they joined the Union" and that no"disciplinary action" would be taken against prounionemployees, Gems asked which benefits they were "interest-ed in" or "wanted most," indicating that they "would" or"probably" could get more if they "kept the Union out."IBAccordTexco, Inc v N LR B,436 F 2d 520, 524 (C A 7), enfg 178NLRB 434According to Gems' own account, he told the two men that"itwould probably be easier to deal with Ueltschi if aumon had not been interjected between us, a third partyhad not been interjected between us." Later the same day(August 12), Gems told a third employee (Borace) that itwould be "a lot easier to deal without a union than with aunion, and that [the men] should really think twice aboutwhat [they] were doing."Company President Ueltschi's letters and talks to theemployees were more cautious and circumspect, but hismessage was equally clear-i.e., that they did not need toresort to collective or union action to rectify grievances.Repeatedly expressing opposition to unionism, as "some-thing I do not believe" in, he appealed to the men to "joinme in opposing the beginnings of unionism at FlightSafety" and asked them (in his October 21 speech) "whathe could do to help without bringing in an outside party"since he would "rather deal" directly with the men abouttheir "problems." To be sure, Ueltschi stressed that hecould not presently rectify or promise to rectify theireconomic grievances such as the wage freeze and hospitali-zation because of the financial condition of the Company,but he assured them that they would "be better off dealingwithhim personally than to have to go through arepresentative." Both in letter and speech, Ueltschi heldout the hope that "once financial difficulties passed"-which he anticipated to be close at hand-he would rectifytheir grievances about vital matters of concern such aswages and medical insurance. Company Vice PresidentWhitman in his brief remarks to the employees shortlybefore the election (November 23) similarly told the menthatRespondent would rather "deal" directly with them.According to credited testimony, Ueltschi looked upon theUnion as "an outside party coming and telling him what todo, telling him how to run his business."Inmy view, the "compelling inference"(RelianceElectric, supra)in this case is that Respondent's conductwas in substantial part motivated by a desire to wean itsdissatisfied employees away from union action and tochannel the Union's request for collective bargaining intoRespondent's oft-expressed preference for individual anddirect employee dealings. The import of Company Presi-dent Ueltschi's remarks was that they needed no union toremedy their working conditions or to receive the benefitspreviouslywithheld.And that which was implicit inUeltschi's remarks was made explict in Gems'. Thus, Gemsasked the two union leaders what benefits they "wantedmost" and indicated that they stood to gain more if they"kept the Union out." He told a third union leader(Borace) that Ueltschi himself had said that it would be "alot easier to deal without a union than with a umon, andthat [the technicians] should really think twice about what[they] were doing."Under all of the circumstances-including the timing ofthe grievance solicitations immediately on the heels of theUmon's recognition demand, the unprecedented practiceused to ferret out such grievances during the organizationaldrive,19 Company President Ueltschi's repeated assurancesof employee advantages in direct employee (as distin-19While employeecomplaints had been the subject of discussionbetween management representatives and individual employeespreviously FLIGHT SAFETY, INC.229guished from collective) dealings with management, hispromise to rectify employee complaints as soon aseconomic conditions warranted which he predicted asnear, and the circumstance that the Union did, in fact, losea significant number of adherents prior to the election 20_I find and conclude that Respondent's grievance solicita-tionsduring the preelection period was calculated toundermine and undermined employee support for theUnion. Respondent thereby interfered with and restrainedemployees in the exercise of their statutory rights of self-organization in violation of Section 8(a)(1) of the Act.2i2.The alleged 8(a)(5) violationIn addition to the 8(a)(1) allegations, the complaintalleges that Respondent unlawfully refused to recognizeand bargain with the Union on the basis of a card checkshowing that it represented a majority of the employees. Asnoted(supra,sec.A,1),when the Union's representativesconfronted Company President Ueltschi and Vice Presi-dentWhitman with the cards, they glanced at them andprofessing"complete surprise,"Ueltschi rejected therecognition demand, consenting, however, to meet with theUnion later.22 There is no evidence that any Companyofficial had been aware of the organization drive before-hand. Ueltschi then consulted with his attorney and, basedon the latter's advice, suggested that' the representationissue be resolved by a Board election. The Union then filedits election petition.Iagreewith Respondent's position that Respondent"acted within its rights by insisting that the question ofrepresentation be resolved through the procedures of theBoard." As stated by the Supreme Court inN.L.R.B. v.Gissel Packing Co.,395 U.S. 575, 579, "When confrontedby a recognition demand based on possession of cardsallegedly signed by a majority of his employees, anemployer need not grant recognition immediately, butmay, unless he has knowledge independently of the cardsthat the Union has a majority, decline the union's requestand insist on an election, either by requesting the union tofilean election petition or by filing such a petitionhimself." The credited evidence establishes that Respon-dent had no independent knowledge of the Union'smajority status although a vast majority had in fact signedvalid authorization cards.There still remains the question whether a bargainingorder is appropriate in this case to remedy the 8(a)(1)violations found(supra,sec. B, 1). As the Board stated inand Respondent did not discourage such discussions under its"open-door"policy,there is no evidence that management representatives (certainly notthe top official,Ueltschi) had ever initiated or embarked upon groupdiscussion of grievances20 It will be recalled that at least 14 of the 16 unit employees haddesignated theUnion as their bargaining representative in clear andunambiguous language,the Union lost the election by an 8 to 8 tie vote21Respondent in its brief relies on the recent decision of the SixthCircuit Court of Appeals inSears Roebuck and Company v. N L.R B,450F 2d 56,reversing the Board'sdecision that the solicitation of employeegrievances and their correction during an organizational drive involved inthat case was violative of the Act The court's decision and rationale appearto conflict with decisions of the Board and of the Seventh Circuit Court ofAppeals,supraAs a Trial Examiner of the Board, I am, of course, bound byBoard precedent SeeLenz Company,153 NLRB 1399, 1401,The D & MCompany,181NLRB 173 In any event,one significant distinguishingGarland KnittingMills ofBeaufort,South Carolina,Inc.,178NLRB 396:[T ]he Supreme Court inGissel,supra,approved theBoard's authority to issue a bargaining order to redressunfair labor practices"so coercive that,even in theabsence of a Section 8(a)(5) violation,a bargainingorder would have been necessary to repair the unlawfuleffect of those[unfair labor practices]."Additionally,in circumstances where the unlawful conduct is lessflagrant in nature,the court held that the Board mayfind an 8(a)(5) violation and issue a bargaining orderwhere "the possibility of erasing the effects of [the] pastpractices and ensuring a fair election(or a fair rerun)by the use of traditional remedies. . .is slight and .. .[therefore]employee sentiment once expressed throughcardswould,on balance,be better protected by abargaining order .. .In my view,the unfair labor practices here found are not ofsuch egregious and pervasive character as to render a fairrerun election impracticable or unfeasable after theirdissipation in accordance with conventional remedialprocedures.Accordingly,Ifind and conclude that it isunnecessary to repair the unfair labor practices foundthrough a bargaining order.Cf.Garland Knitting,supra.SeeSchrementiBros.,Inc.,179NLRB 833, 854;ArcoaCorporation,180 NLRB1;N.LR.B.v.General Stencils,Inc.,438 F.2d 894,901-904(C.A. 2).III.CONDUCT AFFECTING THE RESULTS OF THENOVEMBER 30 ELECTIONAs stated at the outset of this Decision, the RegionalDirector consolidated the representation and complaintproceedings since both presented like issues.Having foundthat certain conduct of Respondent constituted interfer-ence,restraint,and coercion violative of Section 8(a)(1) ofthe Act, I further find that such conduct also interferedwith the exercise of a free and untrammeled choice in theelection held on November 30.23 Accordingly, I recom-mend that the election held on that date in Case29-RC-1539 be set aside and that a new rerun election beconducted for this as well as for the reasons set forthsupra(sec. II, B, 1).CONCLUSIONS OF LAW1.Under thecircumstancesshown, by conductingmeetingswith employees for the purpose of hearingemployee grievancesor complaints,questioningemployeesfeature inSearsis that the court there found no evidenceofany supportforthe union in the department involved(only one employee had signed aunion card)and, therefore,that the finding that the employer there soughtto "persuade employees to abandon support for the Union"was unwarrant-edHere,on the other hand,it is clear that the Union had enjoyedoverwhelming support(at least 14 of the 16 unit employees had signed cardsauthorizing it to act on their behalf)before Respondent embarked upon itscampaign of grievance solicitation.22The credible evidence does not support a finding thateither companyofficial checked the signatures on the cards againstany payrollor othercompanyrecord,as suggestedby oneof the union representatives.23 Since Gems'August 12 questioning of employees took place beforefiling of the representation petition(August 14),Ido not rely thereon,except for background purposes. SeeIdealElectric Co.,134 NLRB 1275,RelianceElectric Company,supra,191 NLRB No. 1, fn. 8. 230DECISIONS OF NATIONALLABOR RELATIONS BOARDand soliciting from them grievances or complaints, andimpliedly promising to rectify them without resort tocollectiveor union action-all in order to discourageemployees from supporting or voting for the Union-Re-spondent interferedwith, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7of the Act in violation of Section 8(a)(1) of the Act.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.3.Said unfair labor practices also interfered with theexercise of a free employee choice in the November 30election in Case 29-RC-1539.4.It has not been established that Respondent unlaw-fully refused to recognize and bargain with the Union inviolation of Section 8(a)(5) of the Act; nor that it violatedSection 8(a)(1) of the Act by interfering with, restraining,or coercing employees through unlawful interrogationsconcerning union membership and activities and threats ofreprisals for retaining membership or engaging in unionactivities.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act, Ishall recommend that it cease and desist therefrom andtake affirmative action customarily required to remedyunfair labor practices of the nature found. Since suchunfair labor practices interfered in the exercise of a freechoice in the November 30 election, I shall also recom-mend that that election be set aside and a new election beconducted.Upon the basis of the foregoing findings of fact andconclusionsof law and upon the entire record, andpursuant to Section 10(c) of the Act. I hereby make thefollowing recommended: 24ORDERFlight Safety, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Conducting meetings with and questioning employeesfor the purpose of soliciting their grievances or complaintsand directly or impliedly promising them benefits orimproved working conditions from such grievance solicita-tion,where an object thereof is to discourage its employeesfrom supporting or voting for Local 1430, InternationalBrotherhood of ElectricalWorkers, AFL-CIO, or anyother labor organization.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Post at its place of business at LaGuardia Airport,Queens, New York, copies of the attached notice marked"Appendix."25 Copies of said notice, on forms provided bythe Regional Director for Region 29, shall be posted byRespondent, after duly being signed by its authorizedrepresentative, immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered,defaced,or covered by any other material.(b)Notify said Regional Director, in writing, within 20days from receipt of this Decision, what steps have beentaken to comply therewith.26IT IS FURTHER ORDERED that the complaint be dismissedin all other respects.IT IS FURTHER ORDERED that the Union's objections inCase 29-RC-1539 be and hereby are sustained and that anew election be held at a time and place to be determinedby the Regional Director.24 In the event no exceptions are filedas provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,recommendations,and recommended Order herein shall, asprovided in Sec 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions, and Order,and all objectionsthereto shall be deemed waived for all purposes25 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National LaborRelations Board "26 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 29, in writing,within 10 days from the date of this Order, what stepsRespondent has takento complytherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, it has been decided that we, Flight Safety, Inc.,have violated the National Labor Relations Act, and wehave been ordered to post this notice and comply with itsterms.The National Labor Relations Act gives you, as employees,certain; rights, including the right to self-organization and tobargain collectively through a representative of your ownchoosing.Accordingly, we give you these assurances:WE WILL NOT conduct meetings with you, orquestion you, for the purpose of soliciting yourgrievances or complaints, nor directly or indirectlypromise you benefits or improved working conditionsresulting from such grievance solicitation, in order todiscourage you from supporting or voting for Local1430, International Brotherhood of Electrical Workers,AFL-CIO, or any other labor organization.WE WILL NOT in any Iii-e or related manner interferewith the exercise of your organizational rights.All of you are free to become or remain, or to refrainfrom becoming or remaining, members of any labororganization, as guaranteed by Section 7 of the NationalLabor Relations Act.In view of the unfair labor practices found, the results ofthe election held on November 30, 1970, have been setaside by the National Labor Relations Board and a newelection will be held at a time and place to be determinedby the Board's Regional Director. FLIGHT SAFETY, INC.231FLIGHT SAFETY,INC.This notice must remain posted for 60 consecutive days(Employer)from the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-DatedBymg this notice or compliance with its provisions may be(Representative)(Title)directed to the Board's Office, 16 Court Street,FourthFloor,Brooklyn,NewYork11241,TelephoneThisisan official notice and must not be defacedby212-596-3750.anyone.